
	

113 HR 2984 IH: The Bureau of Corrections Renaming Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2984
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Chaffetz (for
			 himself and Mr. Jeffries) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To rename the Bureau of Prisons as the Bureau of
		  Corrections.
	
	
		1.Short titleThis Act may be cited as the
			 The Bureau of Corrections Renaming Act
			 of 2013.
		2.Renaming of Bureau of
			 Prisons
			(a)In
			 generalThe Bureau of Prisons in the Department of Justice is
			 renamed the Bureau of Corrections.
			(b)Conforming
			 amendments to certain provisions of law containing the term Bureau of
			 PrisonsEach of the
			 following provisions of law is amended by striking Bureau of
			 Prisons each place it appears and inserting Bureau of
			 Corrections:
				(1)Section 6103 of
			 the Internal Revenue Code of 1986.
				(2)Section 6116 of
			 the Internal Revenue Code of 1986.
				(3)Section 456 of the
			 Military Selective Service Act.
				(4)Rule 32 of the
			 Federal Rules of Criminal Procedure.
				(5)Section 8331 of
			 title 5, United States Code.
				(6)Section 8401 of
			 title 5, United States Code.
				(7)Section 1793 of
			 title 18, United States Code.
				(8)Section 3050 of title 18, United States
			 Code.
				(9)Section 3552 of
			 title 18, United States Code.
				(10)Section 3553 of
			 title 18, United States Code.
				(11)Section 3582 of
			 title 18, United States Code.
				(12)Section 3597 of
			 title 18, United States Code.
				(13)Section 3563 of
			 title 18, United States Code.
				(14)Section 3600 of
			 title 18, United States Code.
				(15)Section 3621 of
			 title 18, United States Code.
				(16)Section 3622 of
			 title 18, United States Code.
				(17)Section 3623 of
			 title 18, United States Code.
				(18)Section 3624 of
			 title 18, United States Code.
				(19)Section 3672 of
			 title 18, United States Code.
				(20)Section 4001 of
			 title 18, United States Code.
				(21)Section 4012 of
			 title 18, United States Code.
				(22)Section 4014 of
			 title 18, United States Code.
				(23)Chapter 303 of
			 title 18, United States Code.
				(24)Section 4082 of
			 title 18, United States Code.
				(25)Section 4248 of
			 title 18, United States Code.
				(26)Section 4321 of
			 title 18, United States Code.
				(27)Section 4351 of
			 title 18, United States Code.
				(28)Section 5003 of
			 title 18, United States Code.
				(29)Section 994 of
			 title 28, United States Code.
				(30)Section 2022 of title 38, United States
			 Code.
				(31)Section 2023 of
			 title 38, United States Code.
				(32)Section 202 of
			 Public Law 90–284.
				(33)Section 31921 of
			 Public Law 103–322.
				(34)Section 3 of Public Law 106–546.
				(35)Section 4 of Public Law 106–546.
				(36)Section 4 of
			 Public Law 106–560.
				(37)Section 7 of
			 Public Law 108–79.
				(38)Section 8 of
			 Public Law 108–79.
				(39)Section 3 of
			 Public Law 110–199.
				(40)Section 213 of
			 Public Law 110–199.
				(41)Section 214 of
			 Public Law 110–199.
				(42)Section 231 of
			 Public Law 110–199.
				(c)Treatment of
			 other references to Bureau of PrisonsEach reference to the
			 Bureau of Prisons in the laws and regulations of the United States, other than
			 those amended in subsection (b), shall be deemed a reference to the Bureau of
			 Corrections.
			
